Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in responsive to RCE filed on 5/20/22. Claims 1, 5, 7-9, 13-22, 24-28 are pending.  

Response to Amendment
Claims 1, 16 and 20 are amended.  Claims 2-4,6, 10-12, 23, 27-28 were previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/22 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 7-9, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saino (US 2013/0260739 A1).

As to claim 1, Saino disclose a non-transitory computer readable medium storing computer code executable by a processor to perform a method (Saino, ¶ 58-61) comprising: 
sending, by the CSP using the OTA communication session, an application to the user device for storage thereof in a subscriber identification module (SIM) of the user device (mediation server encode the desired instructions in message i.e. SMS to the target mobile device 102,  This use case consists in a source application 505 issuing a command that triggers the target mobile device to launch the Web browser to open a specified URL. An example of this use case illustrated in FIG. 5B consists in a Web browser plug-in that allows to right-click on a Web link (the selected data) and open it on the mobile browser, so that it can be added to a target mobile phone bookmarks. It should be noticed that this use case is not only limited to triggering the opening of web pages on a mobile phone, but it can be used to open any kind of Web resources accessible from the Internet though a URL, such as images, videos, application installers and so on.) (Saino, ¶ 58-61, 123); 
causing, by the CSP using the OTA communication session, the user device to locally execute the application to access other data stored in the SIM of the user device for the CSP (This mobile device 102 can nevertheless be seen as the ultimate target of the commands and data originally issued by the source application. Indeed, once the applet interprets and executes the commands, it will request the target device 102 to carry out the commands in relation to the data (e.g. make a call, download a map, store a new contact ). In order to successfully execute the commands issued by the card applet, this mobile device may support a shared toolkit interface (e.g. USAT or STK) with the card) (Saino, ¶ 60-67, 123); and 
receiving, by the CSP from application via the OTA communication session, the other data stored in the SIM of the user device (A card applet, such as the purpose specific "Click to SIM" applet 234 or a bytecode interpreter 236, may be provided to enable the interpretation of the messages sent by the mediation server 110. Both types of applets, enabling the present "Click to SIM service", are presented in FIG. 2 for illustration purposes. One of them may only be needed for a given type of authentication module. More specifically, the role of the card applet is to: [0065] receive messages generated by the mediation server using the command (s) and data sent from the source application. The communication bearer as mentioned before may be e.g. through SMS or a data connection as explained later, [0066] interpret and execute the instructions specified in the received messages. The interpretation and execution may comprise the submission of one or more proactive commands to the mobile device 102 in relation to the selected data. Optionally, the card applet 234 or 236 may report information on the status of execution of such commands to a remote network entity either using the same bearer over which the instructions have been received or using another bearer) (Saino, ¶ 60-67, 123).
However, Saino doesn’t explicitly disclose establishing, by a communication service provider (CSP), an over the air (OTA) communication session with a user device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to discloses establishing, by a communication service provider (CSP), an over the air (OTA) communication session with a user device (mediation server 110 establish the OTA with the mobile device 102 i.e. user device) (Saino, ¶ 58-61). This enables the mediation server can immediately delete the virtual card to prevent the virtual card to be downloaded by unauthorized users.

As to claim 5, Saino disclose the non-transitory computer readable medium of claim 1, wherein the other data is stored by the application (This mobile device 102 can nevertheless be seen as the ultimate target of the commands and data originally issued by the source application. Indeed, once the applet interprets and executes the commands, it will request the target device 102 to carry out the commands in relation to the data (e.g. make a call, download a map, store a new contact)) (Saino, ¶ 60-67, 123).

As to claim 7, Saino disclose the non-transitory computer readable medium of claim 1, further comprising: using, by the CSP, the other data to perform multi-factor authentication for the user device (The target mobile device 102 corresponds to the mobile device in which is inserted the identity module card 105 hosting the target applet mentioned above. Upon determining from the indication that the triggering messages issued by the mediation server 110 are intended for the authentication module card, the mobile device 102 will pass on these messages to the authentication module card 105 after reception) (Saino, ¶ 60-67, 123).

As to claim 8, Saino disclose the non-transitory computer readable medium of claim 1, further comprising: using, by the CSP, the other data to provide a content service to the user device (This mobile device 102 can nevertheless be seen as the ultimate target of the commands and data originally issued by the source application. Indeed, once the applet interprets and executes the commands, it will request the target device 102 to carry out the commands in relation to the data (e.g. make a call, download a map, store a new contact) (Saino, ¶ 60-67, 123).

As to claim 9, Saino disclose the non-transitory computer readable medium of claim 1, further comprising: using, by the CSP, the other data to provide a data service to the user device (This mobile device 102 can nevertheless be seen as the ultimate target of the commands and data originally issued by the source application. Indeed, once the applet interprets and executes the commands, it will request the target device 102 to carry out the commands in relation to the data (e.g. make a call, download a map, store a new contact ) (Saino, ¶ 60-67, 123).

As to claim 14, Saino disclose the non-transitory computer readable medium of claim 1, wherein the user device is a mobile phone (mobile device 102, or target device) (Saino, ¶ 35, 60-67, fig.1).

As to claim 15, Saino disclose the non-transitory computer readable medium of claim 1, wherein the user device is a device of a customer of the CSP (may be offered through a "click to authentication module" service (referred to as "click to SIM" service here after) hosted on the mediation server 110, service that the user of the target mobile device 102 can subscribe to) (Saino, ¶ 35, 60-67, fig.1).

As to claims 16-19, these list all the same elements of claims 1, 7-9, respectively but, the method to carry out the steps rather than a non-transitory computer readable medium form (Saino, ¶ 35, 60-67, fig.1).  Therefore, the supporting rationale of the rejection to claims 1, 7-9 applies equally as well to claims 16-19, respectively. 
 
 As to claim 20, this claim lists all the same elements of claims 1 but in a system of a communication service provider (CSP), comprising: a non-transitory memory storing instructions (Saino, ¶ 35, 60-67, fig.1); and one or more processors in communication with the non-transitory memory that execute the instructions to perform a method comprising (Saino, ¶ 35, 60-67, fig.1), the system to carry out the steps rather than a non-transitory computer readable medium form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saino (US 2013/0260739 A1) as applied above in further view of Svarfvar et al. (20110239282).

As to claim 13, Saino teaches the non-transitory computer readable medium of claim 1. However, Saino does not explicitly teach wherein the application is moved from the SIM of the user device to another local storage of the user device.
Svarfvar teaches wherein the application is moved from the SIM of the user device to another local storage of the user device [Svarfvar ¶0027, ¶0034, and ¶0048: information including applications may be transferred/moved from a SIM to a secure storage on the UE].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Saino with the teachings of Svarfvar in order to incorporate wherein the application is moved from the SIM of the user device to another local storage of the user device. 
A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes a technique that passes authentication information to the service platform without modification, thus access is facilitated by the service platform to an interface in which allows access to a service locally as explained in ¶0037 and ¶0064 of Svarfvar.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saino (US 2013/0260739 A1) as applied above in further view of Avula et al. (20210051478).

As to claim 21, Saino teaches the non-transitory computer readable medium of claim 1. 
However, Saino does not explicitly teach wherein the SIM is an electronic SIM (eSIM) having a profile management component that includes a plurality of different SIM profiles, and wherein one of the SIM profiles is a dedicated profile used for providing an OTA communication channel over which the OTA communication session is established.
Avula teaches wherein the SIM is an electronic SIM (eSIM) having a profile management component that includes a plurality of different SIM profiles [Avula ¶0010: the eSIM includes multiples profiles], and 
wherein one of the SIM profiles is a dedicated profile used for providing an OTA communication channel over which the OTA communication session is established [Avula ¶0010: each profile may be a dedicated profile that connects to a different service provider/network]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Saino with the teachings of Avula in order to incorporate wherein the SIM is an electronic SIM (eSIM) having a profile management component that includes a plurality of different SIM profiles, and wherein one of the SIM profiles is a dedicated profile used for providing an OTA communication channel over which the OTA communication session is established.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a security measure by utilizing an authentication token for verifying applications as explained in ¶0027 and ¶0043 of Avula.

As to claim 22, Saino -Avula teaches the non-transitory computer readable medium of claim 21. Avula further teaches 
wherein each of the different SIM profiles connect to a different CSP [Avula ¶0010: each profile connects to a different service provider/network], and
wherein each of the different SIM profiles are used for a different communication purpose [Avula ¶0010: the eSIM stores multiple profiles wherein each profile corresponds to a different service provider/network for a different purposes]. The same rationale applies as in claim 21.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Saino (US 2013/0260739 A1) in further view of Avula et al. (20210051478) as applied above in further view of Yang (20180295500).

As to claim 24, Saino -Avula teaches the non-transitory computer readable medium of claim 22. 
However, Saino-Avula does not explicitly teach wherein the OTA communication channel is used to provide state-based communications between the plurality of different SIM profiles that are isolated from each other from security reasons.
Yang teaches wherein the OTA communication channel is used to provide state-based communications between the plurality of different SIM profiles that are isolated from each other from security reasons [Yang ¶0022-¶0023 and ¶0034-¶0036: notifications for state changes of multiple eSIMs are provided]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Saino-Avula with the teachings of Yang in order to incorporate wherein the OTA communication channel is used to provide state-based communications between the plurality of different SIM profiles that are isolated from each other from security reasons.

A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which ensures successful delivery of notifications of state changes for eSIMs by generating notifications before completion of execution of state change commands as explained in ¶0023 of Yang.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Saino (US 2013/0260739 A1) as applied above in further view of Hong et al. (20140258434).

As to claim 25, Saino teaches the non-transitory computer readable medium of claim 1. 
However, Saino does not explicitly teach wherein sending, by the CSP using the OTA communication session, the application to the user device includes: sending, by a back-end system of the CSP to an OTA server, a service request that includes the application, wherein the OTA server transforms the service request into one or more short messages which are transmitted to the user device via a short message service center.
Hong teaches wherein sending, by the CSP using the OTA communication session, the application to the user device includes: sending, by a back-end system of the CSP to an OTA server, a service request that includes the application [Hong ¶0040(table 1), ¶0048, ¶0056(table 2), and ¶0073: the request includes an application and/or application ID], 
wherein the OTA server transforms the service request into one or more short messages which are transmitted to the user device via a short message service center [Hong ¶0006 and ¶0014: the request is converted to a short message (SMS) which is sent to the user device via SMS system]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Saino with the teachings of Hong in order to incorporate wherein sending, by the CSP using the OTA communication session, the application to the user device includes: sending, by a back-end system of the CSP to an OTA server, a service request that includes the application, wherein the OTA server transforms the service request into one or more short messages which are transmitted to the user device via a short message service center.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which the server and the method may trigger the terminal by using SMS in the communication network for MTC as explained in ¶0018 of Hong.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Saino (US 2013/0260739 A1) in view of Hong et al. (20140258434) as applied above in further view of Du et al. (20100136967).

As to claim 26, Saino -Hong teaches the non-transitory computer readable medium of claim 25. 
However, Saino -Hong does not explicitly teach wherein the user device, upon receipt of the one or more short messages: identifies a protocol identifier from the one or more short messages that indicates a SIM data download, and delivers the one or more short messages to the SIM.
Du teaches wherein the user device, upon receipt of the one or more short messages: identifies a protocol identifier from the one or more short messages that indicates a SIM data download [Du ¶0063: an identifier is identified as indicating a SIM data download], and 
delivers the one or more short messages to the SIM [Du ¶0063-¶0064 and ¶0072-¶0073: the short messages are delivered to the SIM]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Saino -Hong with the teachings of Du in order to incorporate wherein the user device, upon receipt of the one or more short messages: identifies a protocol identifier from the one or more short messages that indicates a SIM data download, and delivers the one or more short messages to the SIM.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which short message ensures the safekeeping by a Secured Packet which carries security instruction as explained in ¶0063 of Du.

Response to Arguments

Response to 103 rejections applicant’s amendments to the claim change the scope. Therefore, amended claims necessitated new ground(s) of rejections presented in this office action in view of Saino (US 2013/0260739 A1), have been introduced to address amended. Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
9/13/22